Me. Justice Wole
delivered the opinion of the court.
Manuel Cruz Semidey, who was alleged to be insolvent, owed money to Arbona Bros. & Co., merchants of Ponce, and to make its debt the latter, after a suit filed in the Municipal Court of Coamo, attached the merchandise of the said Semidey. Juan A. Santiago was an employee of Se-midey and he also placed an attachment for accrued salary in the hands of the marshal of the Municipal Court of Coamo. Then Santiago, in the District Court of Ponce, filed a suit in injunction against Arbona Bros. & Co. and against the marshal. The defendant Arbona Bros. & "Co. demurred and submitted its case, and the court rendered judgment for the' complainant.
The complaint sets up that Santiago was a preferred creditor and that a suit is pending in the District Court of Ponce on appeal from the Municipal Court of Coamo to recover said sum. The complainant averred that the sale of the goods attached was set for a certain day later than the filing of the injunction suit, and he also alleged that if the sale Avere made his preferential credit would be lost.
We agree Avith the appellant that the whole proceeding could have been settled adequately by the Municipal Court of Coamo by virtue of the attachment proceeding and should have been decided there. A court has ample powers under an attachment proceeding. This is the effect of our decision in Goffinet v. Polanco, 30 P.R.R. 768. The appellee attempts to distinguish the case on the ground that there was no attachment in the Goffinet Case; but we were sug-*348ge sting that such attachment was an available remedy for parties in the execution of a judgment, rather than an injunction. And these considerations would apply if Santiago had a preferential credit by reason of section 1825 of the Civil Code. The appellee seems to think that an attachment and sale would extinguish his right to recovery, as Semidey is insolvent.
"What is very evident in this case is that the complaint does not make out such a case as would justify the interference of a court of equity. The appellee has an adequate remedy at law, if not several. He does not show a state of irreparable damages, and his suggestion of the necessity for avoiding a multiplicity does not strike us as tenable.
We may ateo question whether equity will lend its aid to a simple contract creditor whose claim is not reduced to judgment, but we shall not stop to examine the jurisprudence in this regard.
The judgment must be reversed and the complaint dismissed.

Reversed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.